Case 1-18-46956-cec Doc13 Filed 12/26/18 Entered 12/26/18 19:10:58

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In Re: Chapter 13

Case No. 18-4956

LOSS MITIGATION REQUEST - BY DEBTOR

Tam a Debtor in this case. I hereby request to enter into the Loss Mitigation Program

with respect to [Identify the property, loan and creditor(s) for which you are requesting
loss mitigation]:

1042 E. 93RD STREET, BROOKLYN, NEW YORK 11236

as [Identify the Property]

{Last 4 Digits of Loan Number]
SETERUS, INC., 14523 SW Millikan Way, Suite 200, Beaverton, OR 97005

[Creditor’s Name and Address]

 

SIGNATURE

[understand that if the Court orders loss mnitigation in this case, I will be expected to
comply with the Loss Mitigation Procedures. I agree to comply with the Loss Mitigation
Procedures, and I will participate in the Loss Mitigation Program in good faith. I
understand that loss mitigation is voluntary for all parties, and that I am not required to
enter into any agreement or settlement with any other party as part of entry into the Loss
Mitigation Program. I also understand that no other party is required to enter into any
agreement or settlement with me. I understand that I am not required to request dismissal
of this case as part of any resolution or settlement that is offered or agreed to during the

Loss Mitigation Period.

Sign: $/John Thompson Date: December 21, , 2018

Print Name: John Thompson
[First and Last Name]

Telephone Number: 718-479-9500
fie. 999-999-9999]

E-mail Address [if any]; cooperlegal@aol.com

 
Case 1-18-46956-cec Doc13 Filed 12/26/18 Entered 12/26/18 19:10:58

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

a oe xX
Chapter 13
Case No. 18-46956
John Thompson,
Debtor,
- - ---X
AFFIDAVIT OF SERVICE

 

I, Belinda Bishop, being duly sworn deposes and says:
Iam not a party to this action; I am over 18 years of age, I reside in Queens, New York.

On December 21, 2018, I served the attached loss mitigation request by debtor regarding

John Thompson, Debtor, case number 18-46956 upon the following parties:

Michael J. Macco

Trustee

2950 Expressway Drive South
Suite 109
Islandia, New York 11749

Office of the United States Trustee
201 Varick Street

Suite 1006

New York, New York 10014

Rupp Baase Pfalzgraft Cunningham LLC
Attorneys for Hamilton Equity Group, LLC
1600 Liberty Building

Buffalo, New York 14202-3694

Attn: Kyle C. DiDone

 
Case 1-18-46956-cec Doc 13
American Express Centurio
P.O. BOX 297877
Fort Lauderdale, FL 33329

Discover Financial
P.O. Box 15316
Wilmington, DE 19850

Federal National Mortgage
3900 Wisconsin, NW
Washington, DC 20016

Onewest Bank
6900 Beatrice Drive
Kalamazoo, MI 49009

Rupp, Baase, Plalzgqraf
Cunningham & Coppola LLc
L600 Liberty Blvd.
Buffalo, NY 14202

Small Business Admin
801 Tom martin Drive
surte 120

Birmingham, AL 35211

 

Filed 12/26/18

Entered 12/26/18 19:10:58
Case 1-18-46956-cec Doc13 Filed 12/26/18 Entered 12/26/18 19:10:58

by electronically and be depositing a true copy of same enclosed in a postpaid, properly addressed
wrapper, in an official depositary under the exclusive care and custody of the United States Postal
Service within the State of New York.

s/Belinda Bishop
Belinda Bishop

Sworn to before me this
21st day of December, 2018

s/Beverly Perkins
NOTARY PUBLIC

 
